Case 1:16-cv-00041-CFC Document 353 Filed 04/30/20 Page 1 of 7 PageID #: 15156



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

F'REAL FOODS, LLC and RICH
PRODUCTS CORPORATION,


                          Plaintiff,
                                             Civil Action No. 16-41-CFC
                   V.


HAMILTON BEACH BRANDS,
INC. and HERSHEY CREAMERY
CO:MPANY,


                          Defendant.



                              MEMORANDUM ORDER

       Pending before me is Defendants' Renewed Motion for Judgment as a

Matter of Law ofNoninfringement or, in the Alternative, Motion for a New Trial

on Infringement of Claims 1, 5, 6, 10, and 11 of the '658 Patent and Claim 22 of

the '150 Patent (D.I. 295).

       The jury found among other things that four accused products (high

 perfonnance blenders) literally infringed claims 6, 10, and 11 of the #658 Patent,

 infringed claims 1 and 5 of the #658 Patent under the doctrine of equivalents, and

 infringed claim 22 of the #150 Patent under the doctrine of equivalents.
Case 1:16-cv-00041-CFC Document 353 Filed 04/30/20 Page 2 of 7 PageID #: 15157



   I.      Legal Standards

        "If the court does not grant a motion for judgment as a matter of law made

under Rule S0(a) ... the movant may file a renewed motion for judgment as a

matter of law and may include an alternative or joint request for a new trial under

Rule 59." Fed. R. Civ. P. 50(b). Upon a Rule 50(b) motion, a jury verdict should

be overturned "only if, viewing the evidence in the light most favorable to the

nonmovant and giving it the advantage of every fair and reasonable inference,

there is insufficient evidence from which a jury reasonably could find liability."

Fultz v. Dunn, 165 F.3d 215,218 (3d Cir. 1998) (internal quotation marks and

citation omitted).

        Rule 59(a) permits a district court judge, "on motion," to grant a new trial

"for any reason for which a new trial has heretofore been granted in an action at

law in federal court." Fed. R. Civ. P. 59(a). A district court therefore has the

discretion to order a new trial when the verdict is contrary to the evidence, a

miscarriage of justice would result if the jury's verdict were left to stand, or the

 court believes the verdict resulted from confusion. Cf Blancha v. Raymark Indus.,

 972 F .2d 507, 512 (3d Cir. 1992) ("Where a new trial has been granted on the basis

 that the jury's verdict was tainted by confusion or that a new trial is required to

 prevent injustice, [the Court of Appeals] reviews [the district court's ruling] for

 abuse of discretion").


                                            2
Case 1:16-cv-00041-CFC Document 353 Filed 04/30/20 Page 3 of 7 PageID #: 15158



   II.      Analysis

         In support of the pending motion, Defendants first argue that the splash

shields of the accused products do not meet the "sufficient mass" and

"unrestrained" limitations of claims 6, 10, and 11 of the #658 Patent and therefore

the accused products do not literally infringe those claims. See D.I. 298 at 12. In

the context of these patents, the term "splash shield" means "lid for the cup

opening." D.I. 76, Ex. A. The splash shield covers the cup to keep the contents of

the cup from splashing out while the contents are blended. The part of the accused

products that Plaintiffs allege is a splash shield consists of a plastic lid that covers

the cup, a weight on top of the lid, and guide rods that help place the lid on top of

the cup. Whether the splash shields of the accused products are of sufficient mass

and are unrestrained such that they literally infringe claims 6, 10, and 11 turns on

whether the accused products' guide rods and weights are considered part of the

splash shield. Defendants raised this issue at summary judgment. I held then that

whether the guide rods and weights are part of the splash shields was a material

 factual dispute that needed to be resolved by the jury. See D.l. 244 at 3-4.

         There was substantial evidence presented about this issue at trial. Plaintiffs'

 expert testified that to one of ordinary skill in the art the guide rods and weight are

 part of the splash shield, see, e.g., Trial Tr. at 590: 16-20; Defendants' expert

 testified to the opposite, see, e.g., Trial Tr. at 826:12-827:11. By finding literal


                                             3
Case 1:16-cv-00041-CFC Document 353 Filed 04/30/20 Page 4 of 7 PageID #: 15159



infringement, the jury necessarily determined that the guide rods and the weight

are part of the splash shields. In light of Plaintiffs' expert's testimony, there was

not "insufficient evidence from which [the] jury reasonably could find liability[,]"

Fultz v. Dunn, 165 F.3d 215, 218 (3d Cir. 1998) (internal quotation marks and

citation omitted).

       Defendants next argue that it was improper for the jury to find that the

accused products' splash shields (including the guide rods and weight) were the

equivalent of the splash shield claimed in claims 1 and 5 of the #658 Patent and

claim 22 of the #150 Patent under the doctrine of equivalents. But the jury heard

testimony that supported a finding that the splash shields of the accused products

were equivalent to the splash shields claimed. For example, in reference to the

weight in the accused products Plaintiffs' expert testified:

              So this shield looks different than the freal shield, but it
              functions the same way. These rods move up and down
              through bushings down through this hole in the middle.
              Through the middle of the splash shield is the mixing
              element, and so this entire assembly moves up and down
              together. We've just displaced the weight. The weight in
              this case is mounted up above the splash shield.

 Trial Tr. at 521:16-22. Accordingly, I do not find that there was insufficient

 evidence from which the jury reasonably could have found that the splash shields

 in the accused products were the equivalent of the splash shields claimed in the

 patents.


                                            4
Case 1:16-cv-00041-CFC Document 353 Filed 04/30/20 Page 5 of 7 PageID #: 15160



      Defendants next argue that the disclosure-dedication doctrine precludes

Plaintiffs' doctrine of equivalents claims as a matter of law. In support of this

argument, Defendants state that the "provisional application, from which the '150

and '658 patents claim priority, disclosed 'use [of] a heavy weight to hold the

shield and cup in place' that was apart from the shield." D.I. 298 at 22 (quoting

D.I. 233, Ex. 17 at Ex. B) (alteration in original). The provisional application in

question disclosed:

             The shield can also be held down by a spring to ensure a
             tight seal, and to secure the cup it is in contact with into
             the holder holding the cup.

             Another approach to this is to use a heavy weight to hold
             the shield and cup in place.

D.I. 233, Ex. 17 at Ex. B. Although one might read this to say that the disclosed

weight is apart from the shield, that is not a necessary reading of this disclosure.

       The disclosure-dedication rule "does not mean that any generic reference in

a written [description] necessarily dedicates all members of that particular genus to

the public." SanDisk Corp. v. Kingston Tech. Co., Inc., 695 F.3d 1348, 1363--64

 (Fed. Cir. 2012). Rather, "the disclosure must be of such specificity that one of

 ordinary skill in the art could identify the subject matter that had been disclosed

 and not claimed." Id. Here, a generic disclosure to the use of a "weight to hold the

 shield and cup in place" does not dedicate all uses of weights to the public.



                                            5
Case 1:16-cv-00041-CFC Document 353 Filed 04/30/20 Page 6 of 7 PageID #: 15161



      Defendants also argue that infringement under the doctrine of equivalents is

precluded by prosecution history estoppel. I addressed this argument before trial:

             To the extent that Defendants seek to invoke prosecution
             history estoppel with respect to the "unrestrained" and
             "sufficient mass" limitations in U.S. Patent No. 7,520,658,
             the Court has already explained that "the narrowing
             amendments in question   • []    were made to distinguish
             prior art that disclosed a sp1ing mechanism and therefore
             are inapposite."

D.l. 251 at~ 3 (alteration in original). Defendants have not made any new

arguments on this point. Accordingly, I stand by the rationale I articulated

previously and reject Defendants' prosecution history estoppel argument.

      Finally, Defendants argue that infringement under the doctrine of

equivalents is precluded by claim vitiation. Defendants, however, do not explain

their claim vitiation argument but instead appear to rehash arguments about the

insufficiency of the factual record. See D.I. 298 at 23-24. Accordingly, I reject

Defendants' claim vitiation argument.




                                         ****


       WHEREFORE, this 30th day of April 2020, Defendants' Renewed Motion

 for Judgment as a Matter of Law ofNoninfringement or, in the Alternative, Motion




                                          6
Case 1:16-cv-00041-CFC Document 353 Filed 04/30/20 Page 7 of 7 PageID #: 15162



for a New Trial on Infringement of Claims 1, 5, 6, 10, and 11 of the '658 Patent

and Claim 22 of the ' 150 Patent (D.I. 295) is DENIED.




                                          7
